Citation Nr: 1141309	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-41 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial disability evaluation for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  

2.  Entitlement to an increased initial disability evaluation for tinea versicolor, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1969.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA compensation examination for his PTSD in October 2008.  He underwent VA compensation examination for his skin disorder in July 2008.  

During his July 2011 hearing before the undersigned, the Veteran indicated that his service-connected PTSD and skin disorder had worsened.  Other evidence of record indicates, moreover, that these disorders may have worsened since 2008.  

Based on these facts, the Board finds that additional VA examinations are in order.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Caffrey v. Brown, 6 Vet. App. 377, 381   (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

At the hearing, the Veteran indicated that relevant private treatment records may be outstanding.  He reported seeing a private doctor, Dr. Abney, for his PTSD.  He also indicated that he was receiving treatment at the VA for his skin condition.  He has submitted copies of VA treatment records related to his skin condition, dated in August and September 2011.  The most recent VA treatment records in the claims folder are dated in December 2009.  An attempt should be made to retrieve the identified VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all relevant treatment records of Dr. Abney and VA outpatient treatment records dated from December 2009 to the present and associate the records with the claims folder.  Any necessary authorization for the release of records should be obtained from the Veteran.

2.  Schedule the Veteran for VA examinations to determine the current severity of his service-connected PTSD and skin disorders.  The claims file and a copy of this remand must be made available to the examiners in conjunction with the requested examinations, and each examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.  The Veteran's complaints should be recorded in full.   

3.  Thereafter, the issues on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


